Citation Nr: 9918211	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-33 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from November 1944 to November 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran's notice of 
disagreement was received in October 1997.  A statement of 
the case was mailed to the veteran in November 1997.  The 
veteran's substantive appeal was received in November 1997.  
The veteran testified at a teleconferencing hearing conducted 
between the RO in Philadelphia and the VA field office in 
Wilkes-Barre, Pennsylvania in May 1998.


REMAND

At the outset, the Board notes that at this time, the Board 
does not make any determination as to whether the veteran's 
claim for service connection is well-grounded.  The Board 
further notes that in claims that are not well-grounded, the 
VA does not have a statutory duty to assist a claimant in 
developing facts pertinent to his claim.  However, the VA may 
be obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of evidence needed to complete his 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).

The veteran contends that he suffered hearing loss in service 
during World War II, and that his hearing loss has increased 
in recent years.  The veteran's separation examination 
indicated that his hearing was within normal limits at 
discharge based on whispered voice testing.  In June 1998, 
the veteran was afforded a VA audiological examination.  The 
examiner noted that a review of the veteran's medical records 
revealed that the veteran underwent an audiometric evaluation 
on April 10, 1985, at which time a moderate to severe high 
frequency sensorineural hearing loss was confirmed.  The 
diagnosis was mild to profound sloping sensorineural hearing 
loss in the right ear and mild to severe sloping 
sensorineural hearing loss in the left ear.  On VA 
audiological examination in September 1998, the examiner 
noted that the veteran's military assignment to a cannon 
company offered the opportunity for noise exposure during 
service.  However, equal opportunity for occupational noise 
exposure also occurred during the veteran's reported tenure 
as an employee in a shoe factory.  The examiner concluded, 
therefore, that "although noise exposure is a likely 
contributor to the veteran's hearing loss, it is impossible 
to make an unequivocal determination as to which exposure was 
the most likely cause of the veteran's hearing loss."

In support of his claim for service connection, the veteran 
contends that the record currently is incomplete.  During his 
personal hearing, the veteran asserted that he was treated 
for hearing loss and tinnitus in 1985 or 1986 at the Wilkes-
Barre VA Medical Center.  Medical records prior to 1998 from 
the Wilkes-Barre VA Medical Center are not currently 
contained in the claims file and the veteran asserts that 
these records establish that service connection is warranted 
for his claimed disability.

In light of the veteran's assertions that the missing records 
provide bases for service connection to be granted, the Board 
finds that these records must be obtained in order to 
complete the veteran's application for his service connection 
claim.  Robinette.  Specifically, the veteran indicated that 
he was treated for hearing loss in 1985 or 1986 at the 
Wilkes-Barre VA Medical Center.  The Board finds that the 
complete clinical records of the aforementioned medical 
facility should be requested in conjunction with the 
veteran's claim for service connection.  In addition, the RO 
should inform the veteran that he may submit copies of these 
records.  

The record contains a Transcript of Military Record showing 
that the veteran had foreign service and was awarded the 
Combat Infantryman Badge in April 1945.  In addition, it is 
indicated that his Military Occupational Specialty was 
cannoneer.  In considering claims of veterans who engaged in 
combat, the adverse effect of not having an official report 
of an inservice injury or disease can be overcome by 
satisfactory lay or other evidence which shall be sufficient 
proof of service occurrence or aggravation if consistent with 
the circumstances, conditions, or hardships of service.  38 
U.S.C.A. § 1154(b) (West 1991).  Section 1154(b) relaxes 
evidentiary standards so that "satisfactory lay or other 
evidence" can be used by combat veterans to demonstrate 
incurrence or aggravation of a disability in service. See 
Caluza v. Brown, 7 Vet. App. 498, 508 (1995).  In Collette v. 
Brown, 82 F.3d 389, 392-393 (Fed. Cir. 1996), the United 
States Court of Appeals articulated a three-step sequential 
analysis to be performed when a combat veteran seeks benefits 
under the method of proof provided by 38 U.S.C.A. § 1154(b).  
The RO should make a factual determination as to whether the 
veteran engaged in combat during active service, with 
consideration of Caluza, Collette, and 38 U.S.C.A. § 1154(b).

At the May 1998 hearing, the veteran raised the issue of 
entitlement to service connection for tinnitus.  In the 
January 1999 supplemental statement of the case, the RO 
denied entitlement to service connection for tinnitus.  
However, the veteran was not notified of his appellate rights 
regarding the issue, in particular the need to submit a 
notice of disagreement.

The Board also notes that although the instructions in this 
remand should be carried out in a logical chronological 
sequence, no instruction in this remand may be given a lower 
order of priority in terms of the necessity of carrying out 
the instructions completely.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should request copies of all 
of the veteran's VA treatment records 
which are not already in the claims file, 
in particularly records pertaining to 
treatment for hearing loss from the VA 
Medical Center, Wilkes-Barre, 
Pennsylvania dated in 1985 and 1986.  
These records should be associated with 
the claims file.  The RO should also 
inform the veteran that he may submit 
these records.

2.  The RO should make a factual 
determination as to whether the veteran 
engaged in combat and whether 38 U.S.C.A. 
§ 1154(b) is applicable in the veteran's 
case.

3. Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

4.  The RO must notify the veteran that 
the claim for entitlement to service 
connection for tinnitus has been denied 
and he must be furnished with his 
appellate rights.

5.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for bilateral hearing 
loss, with consideration of Caluza, 
Collette, and 38 U.S.C.A. § 1154(b).  If 
the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and 

argument while the case is in remand status.  No inference 
should be drawn regarding the final disposition of the 
claim as a result of this action.




		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


